                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                            FORT WAYNE DIVISION

JEFFREY D. HAGERMAN,                             )
                                                 )
                     Plaintiff,                  )
                                                 )
       vs.                                       ) CAUSE NO. 1:18-CV-382-PPS-MGG
                                                 )
ANDREW M. SAUL, Acting Commissioner              )
of the Social Security Administration,           )
                                                 )
                     Defendant.                  )

                                         ORDER

       The United States Magistrate Judge’s Findings, Report and Recommendation [DE

24] were issued January 28, 2020, and the 14-day window within which to object has

passed with no objections filed.

       ACCORDINGLY,

       Upon careful consideration of the magistrate judge’s Findings, Report and

Recommendation and the lack of objections thereto, the Findings, Report and

Recommendation [DE 24] are ACCEPTED AND ADOPTED.

       The final decision of the defendant Commissioner of Social Security denying

plaintiff Jeffrey D. Hagerman’s application for Social Security disability benefits is

REVERSED, and the matter is REMANDED to the Commissioner for further

proceedings consistent with the magistrate judge’s analysis.

       The Clerk shall enter judgment in favor of plaintiff and against the defendant.

ENTERED: February 18, 2020.

                                          /s/ Philip P. Simon
                                          PHILIP P. SIMON, JUDGE
                                          UNITED STATES DISTRICT COURT
